EXHIBIT 10.2


AMENDMENT AGREEMENT


(RELATING TO A US$23,000,000 CREDIT AGREEMENT DATED 30TH MARCH, 2001)





DATED 19TH NOVEMBER, 2003





ALLEN & OVERY
London
PG:340507.3




THIS AMENDMENT AGREEMENT is dated 19th November, 2003 and made between:

(1) MADISON ENERGY FRANCE S.C.S. (formerly MADISON/CHART ENERGY S.C.S.) (MEF)
(the Borrowers’ Agent);


(2) MADISON OIL COMPANY EUROPE (MOCE), MADISON OIL FRANCE S.A. (MOF) and MADISON
ENERGY FRANCE S.C.S. (each a Borrower and together the Borrowers);


(3) MADISON OIL COMPANY (MOC), MADISON PETROLEUM INC. (MPI), MADISON OIL COMPANY
EUROPE, MADISON OIL FRANCE S.A., MADISON ENERGY FRANCE S.C.S., MADISON (TURKEY)
INC (Madison Turkey) and MADISON OIL TURKEY INC (MOTI) (each a Guarantor and
together the Guarantors);


(4) TOREADOR RESOURCES CORPORATION (Toreador); and


(5) BARCLAYS BANK PLC as facility agent for and on behalf of the Finance Parties
(the Facility Agent).


WHEREAS:

(A) By a credit agreement dated 30th March, 2001 between the Borrowers, the
Guarantors, Barclays Capital as Arranger, the Banks (as defined therein) and
Barclays Bank PLC as Facility Agent, Technical Agent, Ancillary Bank and US
Security Trustee, as amended from time to time, (the Credit Agreement), the
parties to the Credit Agreement agreed terms and conditions in relation to
credit facilities made available to the Borrowers.


(B) By the Merger Agreement, MOC and MOC Acquisition Corporation merged and MOC
became the surviving corporation.


(C) The parties to this Amendment Agreement wish to amend and waive certain
provisions of the Credit Agreement in accordance with Clause 27 of the Credit
Agreement and agree certain other matters in the manner and subject to the terms
and conditions set out in this Amendment Agreement.


(D) All of the Banks, the Ancillary Bank and the Hedging Bank have authorised
the Facility Agent to enter into this Amendment Agreement on their behalf.


NOW IT IS HEREBY AGREED as follows:

1. INTERPRETATION


1.1 Definitions


  In this Amendment Agreement:


  Subordination Agreement means the Subordination Agreement dated 30th March,
2001 between members of the Madison Group as debtors, the Facility Agent and
MOF, MOC, MOCE and MPI.


  Subordination and Support Agreement means the subordination and support
agreement between Toreador, MOC and the Facility Agent dated November, 2001
entered into in connection with the Merger Waiver Letter.


  Toreador Group means, at any time, Toreador and all of its Subsidiaries for
the time being.


  Toreador Subordinated Revolving Credit Agreement means the subordinated
revolving credit agreement dated as of 3rd October, 2001 between MOC and
Toreador pursuant to which Toreador agrees to advance by way of loan certain
monies to MOC.


  Toreador Trinidad means Toreador Trinidad Exploration and Production.


  Trinidadian Royalty Interest means any payment received by Toreador or any
Obligor under the terms of the Trinidadian Settlement Agreement and Release.


  Trinidadian Settlement Agreement and Release means the agreement dated 30th
April, 2003 and made between, among others, Anglo-African Energy, Inc.,
Toreador, Toreador Trinidad and MOC, as may be amended from time to time.


  Turkish Asset means:


  (A) the Cendere oil field in Turkey;


  (B) the Zeynel oil field in Turkey;


  (C) the Boyabet oil field in Turkey; and


  (D) the Thrace Basin in Turkey.


  Turkish Capital Repatriation means any amounts paid to Toreador or any Obligor
in relation to the repatriation of the registered capital of any member of the
Toreador Group in Turkey.


  Turkish Interest means: all of the Obligors’ present and future interest in a
Turkish Asset and all agreements, facilities or insurances relative to that
Turkish Asset or to Turkish Petroleum.


  Turkish Permitted Payments means:


  (i) the costs referred to in paragraphs (a)(i) and (a)(ii) of the definition
of “Permitted Payment” in the Credit Agreement except that reference to Borrower
Borrowing Asset, Borrowing Base Petroleum or Borrowing Base Interest in that
definition shall be construed as a reference to Turkish Interest, Turkish
Petroleum and Turkish Asset);


  (ii) any taxes payable by MOTI and Madison Turkey; and


  (iii) any:


  (a)     exploration and appraisal expenditure;


  (b)        general and administrative expenditure; or


  (c)        capital expenditure not falling within paragraph (i) above,


  payable by MOTI and Madison Turkey, as applicable, to the extent the Majority
Banks expressly agree or require in writing (but not further or otherwise).


  Turkish Petroleum means in respect of a Turkish Asset, all petroleum won and
saved from that Turkish Asset that accrues to the Turkish Interest in that
Turkish Asset (including, without limitation, any such petroleum that is royalty
petroleum).


  Turkish Revenue means:


  (i)    the gross proceeds (without any deductions whatsoever) of any disposal
of Turkish Petroleum;


  (ii)     any sales tax payable on the amount referred to in paragraph (i)
above;


  any other amount payable to MOTI, Madison Turkey and MOC in respect of any
Turkish Petroleum, Turkish Interest or Turkish Asset.


1.2 Construction


(a) Capitalised terms defined or used in the Credit Agreement have the same
meanings and constructions in this Amendment Agreement unless the contrary
intention appears.


(b) References to specific numbered clauses are clauses of the Credit Agreement
and references to paragraphs are, unless stated otherwise, references to
paragraphs of this Amendment Agreement.


(c) Clauses 1.2 (Construction), 28.1 (Transfers by Obligors) and 32-37
(inclusive) shall apply to this Amendment Agreement as though set out in full in
this Amendment Agreement, except that:


  (i) each reference to “Obligor” in Clauses 1.2 (Construction), 28.1 (Transfers
by Obligors), 35 (Jurisdiction) and 37 (Waiver of Jury Trial) shall be deemed to
include Toreador; and


  (ii) the reference to “the Guarantor” in Clause 35.2(f) (Service of Process)
shall be deemed to include Toreador.


(d) Unless expressly provided in this Amendment Agreement, this Amendment
Agreement does not create any right under the Contracts (Rights of Third
Parties) Act 1999 which is enforceable by any person who is not a party to this
Amendment Agreement.


2. AMENDMENTS, WAIVERS AND CONSENTS


2.1 Credit Agreement


  Subject to the terms of this Amendment and Agreement, the Credit Agreement
will remain in full force and effect and the Credit Agreement will be, and will
be deemed to be, amended with effect on and from the Amendment Effective Date.


2.2 Amendments


  Subject to the terms and conditions of this Amendment Agreement, the Facility
Agent confirms that the Banks have consented to the following amendments to the
Finance Documents:


  (a) the amendments set out in Schedule 1 of this Amendment Agreement; and


  (b) the amendments set out in paragraphs 4, 5 and 6 of this Amendment
Agreement.


2.3 Waivers and consents


  Subject to the terms and conditions of this Amendment Agreement, the Facility
Agent confirms that the Banks agree to the waivers, mergers and consents set out
in Schedule 2 of this Amendment and Waiver Agreement.


3. REPRESENTATIONS


3.1 Power, authority and legal validity


  Toreador and each Obligor makes the following representations and warranties
to each Finance Party in respect of this Amendment Agreement:


  (a) that it has the power to enter into and perform this Amendment Agreement
and it has taken all necessary action to authorise the entry into, performance
and delivery of this Amendment Agreement;


  (b) that this Amendment Agreement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; and


  (c) the arrangements contemplated by this Amendment Agreement do not in any
way affect any of the Finance Documents.


3.2 Guarantee


  Each Guarantor represents and warrants to each Finance Party as at the date it
executes this Amendment Agreement:


  (a) that the arrangements contemplated by this Amendment Agreement do not in
any way affect the guarantee and undertakings given by it under Clause 15
(Guarantee); and


  (b) that the guarantee given by it under Clause 15 (Guarantee) is a continuing
guarantee, in full force and effect, and will extend to the ultimate balance of
all sums payable by the Obligors under the Finance Documents, regardless of the
arrangements contemplated by this Amendment Agreement and any intermediate
payments or discharge in whole or in part (including, without limitation, the
prepayments contemplated by this Amendment Agreement).


3.3 Turkish Assets


  Toreador and each Obligor represents and warrants that Madison (Turkey) Inc.
and Madison Oil Turkey Inc. are the legal and beneficial owners of the Turkish
Assets respectively.


3.4 No Default


  Toreador and each Obligor represents and warrants as at the Amendment
Effective Date that there is no Default outstanding.


4. REPAYMENT AND FORECASTS


4.1 Repayment


  Clause 6.1 (Repayment) shall be suspended in accordance with paragraph 4.2
(Term of Suspension) below and, during the term of suspension, shall be replaced
with the following provisions:


  The Borrowers, and where applicable MOC and Toreador, shall on the last
Business Day of each month repay an amount of the Loans equal to the aggregate
of:


  (a) French Revenue, less any Permitted Payments;


  (b) Turkish Revenue, less Turkish Permitted Payments;


  (c) any amounts of Trinidadian Royalty Interest; and


  (d) any amounts of Turkish Capital Repatriation.


4.2 Term of suspension


  Clause 6.1 (Repayment) shall be suspended until the earlier of:


  (a) the first Business Day of September, 2004; or


  (b) such time as (i) the ratio of the Relevant NPV derived from the Forecast
prepared as of 9th January, 2004 in accordance with paragraph 4.6 (Forecasts) of
this Amendment Agreement to Total Indebtedness is not less than 1.5:1; and (ii)
the outstanding Loans do not exceed the Total Commitments.


4.3 Calculation of Forecasts


  The calculation of the Relevant NPV on each Calculation Date in accordance
with Clause 16.1(d)(i) (General) shall be suspended for the duration of the
suspension of Clause 6.1 (Repayment) in accordance with paragraph 4.1
(Repayment) above, except that the Relevant NPV shall be calculated as of a 9th
January, 2004 Calculation Date in accordance with the provisions of Clause 16
(Forecasts), subject to the following revisions:


  (a) references to 45 days in Clause 16.2(a) shall be to 16 days;


  (b) references to 28 days in Clause 16.2(b) shall be to 9 days;


  (c) references to 7 days in Clause 16.2(c) shall be to 5 days.


5. COVENANTS


5.1 Information


  Toreador undertakes to provide to the Facility Agent all information
reasonably requested by the Facility Agent.


5.2 Advisers


  (a) Toreador agrees to the appointment of any advisers that the Facility
Agent, acting reasonably (in the opinion of the Facility Agent), requires.


  (b) Notwithstanding any provisions of the Credit Agreement, Toreador shall
immediately on demand indemnify the Facility Agent against any costs, loss or
liability incurred as a consequence of the appointment of any adviser in
accordance with sub-paragraph (a) above.


5.3 Toreador Payments


  (a) Toreador agrees that any payment made or deemed made to MOC by Toreador in
connection with any Finance Document or amendment or waiver thereto shall be
“Junior Debt” for the purposes of the Subordination and Support Agreement. MOC
agrees that any payment made or deemed made by MOC to any of the Borrowers shall
be “Junior Debt” for the purposes of the Subordination Agreement.


  (b) An amount equal to each payment made by Toreador to the Facility Agent in
accordance with any Finance Document or amendment or waiver thereto shall be
deemed to be:


  (i) a non-interest bearing loan made by Toreador to MOC repayable (subject to
the Subordination and Support Agreement on demand (or a loan on such other terms
as are agreed by MOC and Toreador (in any case subject to the Subordination and
Support Agreement)); and


  (ii) a non-interest bearing loan made by MOC to the Borrowers repayable
(subject to the Subordination Agreement on demand (or a loan on such other terms
as are agreed by MOC and the Borrowers (in any case subject to the Subordination
Agreement)).


5.4 Conditions subsequent


  Within 14 days of the Amendment Effective Date, Toreador and each Obligor will
provide the Facility Agent with:


  (a) an original copy of this Amendment Agreement, duly signed;


  (b) board resolutions authorising the transactions contemplated by, and the
execution of, this Amendment Agreement; and


  (c) specimen signatures of the persons authorised to sign this Amendment
Agreement,


  (all in form and substance satisfactory to the Facility Agent).


6. DEFAULT


  In addition to the Events of Default set out in Clause 20 of the Credit
Agreement, if:


  (a) the Forecast prepared as of 9th January, 2004 in accordance with paragraph
4 (Forecasts) of this Amendment Agreement indicates that the ratio of Relevant
NPV to Total Indebtedness is less than 1.5:1; or


  (b) any representation and warranty in this Amendment Agreement is incorrect
when made or repeated; or


  (c) there is any breach of the repayment schedule in paragraph 4 (Repayment)
of this Amendment Agreement;


  (d) the Merger Agreement, the Subordination and Support Agreement or the
Toreador Subordinated Revolving Credit Agreement is terminated,


  then that event shall constitute an Event of Default under Clause 20 (Default)
and the Finance Parties may thereafter exercise all of their rights in respect
thereof under the Finance Documents.


7. CONDITIONS PRECEDENT


  This Amendment Agreement and the amendments, waivers and consents set out
herein shall only take effect on the date on which the Facility Agent has
received a signed copy of this Amendment Agreement duly executed by all parties
(such date being the Amendment Effective Date).


8. FINANCE DOCUMENT


  This Amendment Agreement is a Finance Document, and is hereby designated as
such by the Borrowers’ Agent and the Facility Agent.


9. GOVERNING LAW


  This Amendment Agreement shall be governed by and construed in accordance with
English law.




SCHEDULE 1

(a) The definition of “Fee Letter” in Clause 1.1 (Definitions) shall be deleted
in its entirety and shall be replaced with the following:


  “Fee Letter” means (i) any letter of the same date as this Agreement between
MCE or MOCE and the Arranger, the Facility Agent or the Technical Agent that is
stated on it’s face to be a Fee Letter (ii) the management and work fees letter
dated 19th May, 2003 relating to management and work fees and (iii) the
settlement fee letter dated 19th May, 2003 relating to settlement, arrangement,
technical and supplemental fees.


(b) The definition of “Finance Document” in Clause 1.1 (Definitions) shall be
deleted in its entirety and shall be replaced with the following:


  “Finance Document” means this Agreement, the Ancillary Facility Letters, a
Hedging Agreement, a Security Document, a Subordination Agreement, a Fee Letter,
a Novation Certificate, a Guarantor Accession Agreement, the Merger Agreement,
the Voting Agreement, the Warrant Letters, the Warrant Buyback Letter and any
other document designated as such by the Facility Agent and the Borrowers’
Agent.


(c) Paragraph (d) in the definition of “Permitted Payment” in Clause 1.1
(Definitions) shall be deleted in its entirety and shall be replaced with:


  “(d)        [Not used];".


(d)     The following definitions will be inserted alphabetically in Clause 1.1
(Definitions):

  “Merger Agreement” means the merger agreement dated as of 3rd October, 2001
between MOC, Toreador and MOC Acquisition Corporation (a wholly-owned subsidiary
of Toreador) pursuant to which, subject to the satisfaction of certain
conditions, MOC and MOC Acquisition Corporation will merge and MOC shall be the
surviving corporation.


  “Voting Agreement” means the voting agreement dated as of 3rd October, 2001
between Toreador, Herbert L. Brewer, David M. Brewer and PHD Partners, LP.


  “Warrant”means the warrants issued or to be issued pursuant to the Warrant
Letters.


  “Warrant Letters” means the warrant letter dated 21st March, 2002 between
Toreador and the Arranger, as amended (the “First Warrant Letter”) and the
warrant letter dated 25th March, 2003 between Toreador and the Arranger (the
“Second Warrant Letter”).


  “Warrant Buyback Letter” means the letter dated 19th May, 2003 relating to the
repurchase of the Warrants


(e) Clause 6.2 shall be amended so the words “Tranche A” is inserted before
“Tranche B” and the words “, but any amount repaid under Tranche A may
subsequently be re-borrowed on and subject to the provisions of the Agreement”
are deleted.


(f) Clause 7.7(c) shall be amended so that the words “Any amount prepaid under
Tranche A may subsequently be re-borrowed on and subject to the terms of this
Agreement but” are deleted and the words “Tranche A,” are inserted before
“Tranche B”.


(g) The following sentence shall be inserted after “relevant amount” in the
fifth line of Clause 17.2(b):


  “MCE shall be further entitled to retain in the Euro Revenue Account
(previously the Franc Revenue Account) an amount equal to EUR200,000 in each of
November, 2003 and December, 2003 to the extent that such amounts are to be used
towards discharge of MCE’s liability for French production tax due January, 2004
for the tax year 2003 and provided that such amounts do not exceed in aggregate
EUR900,000. Such liability shall not be a Permitted Payment for the purposes of
this sub-paragraph (b) and shall be released only on the express instruction of
the Facility Agent.”


(h) Clause 19.25(a)(iii) (Turkish business) shall be deleted and shall be
replaced with:


  “(iii) in any event, does not make any payment to any other member of the
Toreador Group except for payment of the kind contemplated by paragraph (ii)(B)
above;".


(i) Clause 19.25(b) shall be deleted in its entirety and replaced with the
following:


  “Toreador and MOCE undertake to procure that, by no later than forty-five days
after Madison Turkey has received all Turkish Capital Repatriations that it is
entitled to:


  (a) Madison Turkey shall have transferred all of its assets, liabilities,
business and undertakings to MOTI and shall be wound up and dissolved; and


  (b) that MOTI shall have discharged in full all of the consideration for that
transfer.”


(j) A new Clause 19.30 of the Credit Agreement shall be inserted as follows:


  “19.30 No amendment


  MOC undertakes not to agree to any waiver, amendment, termination or
cancellation of, or of any term of, the Merger Agreement or the Voting
Agreement.”


(k) For the purposes of 20.3 (Breach of other obligations), 20.4
(Misrepresentation), 20.12 (Unlawfulness), 20.13 (Effectiveness of Security),
20.22 (U.S. Bankruptcy Laws) and 20.23 (ERISA) the word “Obligor” shall be
deemed to include Toreador.


(l) For the purposes of Clauses 20.5 (Cross-default), 20.6 (Insolvency), 20.7
(Insolvency proceedings), 20.8 (Appointment of receivers and managers), 20.9
(Creditor’s processes), 20.10 (Analogous proceedings), 20.11 (Cessation of
business) and 20.17 (Litigation) the phrase “member of the Group” shall be
deemed to include Toreador.


(m) Clause 20.20(d) (Change of Control) shall be deleted and shall be replaced
with:


  “(d) MOC is not, or ceases to be, a wholly-owned subsidiary of Toreador
Resources Corporation; or”.


(n) A new Clause 20.20(e) (Change of Control) of the Credit Agreement shall be
inserted as follows:


  “(e) any single person, or group of persons acting in consort (as defined in
the City Code on Takeovers and Mergers) acquires control (as defined in Section
416 of the Income and Corporation Taxes Act 1998) of Toreador Resources
Corporation.”.





SCHEDULE 2

(i) Any breach of Clause 20.14 (Cover Ratios) as a consequence of the Forecast
re-determination dated 19th September, 2003.


(ii) Failure by the Borrowers’ Agent to provide the independent engineer’s
report in accordance with Clause 19.3(e).


(iii) Any breach of any waiver letter waiving or amending any provisions of any
of the Finance Documents.


(iv) The following Events of Default:


  (a) Under Clauses 19.12(a) (Mergers and acquisitions) and 20.3 (Breach of
other obligations) and Clause 20.20(d) (Change of control) constituted by MOC
entering into and performing the Merger Agreement and the Voting Agreement and
by the occurrence of the Effective Time (as that term is defined in the Merger
Agreement).


  (b) Under Clauses 19.13 (Other Financial Indebtedness) and 20.3 (Breach of
other obligations) constituted by MOC incurring any of the indebtedness referred
to in paragraph 5.3 of the Amendment Agreement.


  (c) Under Clauses 19.14 (Loans) and 20.3 (Breach of other obligations)
constituted by MOC making loans to the Borrower referred to in paragraph 5.3 of
the Amendment Agreement.


  (d) Under Clauses 19.13 (Other Financial Indebtedness) and 20.3 (Breach of
other obligations) constituted by the Borrowers being deemed to have borrowed
from MOC referred to in paragraph 5.3 of the Amendment Agreement.



SIGNATORIES

FACILITY AGENT
  
Barclays Bank PLC
By:  /s/Steven Funnell         
      BORROWERS' AGENT
  
Madison Energy France S.C.S.
By:  /s/ Douglas D. Weir         
      BORROWERS
  
Madison Oil Company Europe
By:  /s/ Douglas D. Weir         
  
   Madison Oil France S.A.
By:  /s/ Douglas D. Weir         
  
   Madison Energy France S.C.S.
By:  /s/ Douglas D. Weir         
  
   GUARANTORS
  
Madison Oil Company
By:  /s/ Douglas D. Weir         
  
   Madison Petroleum Inc
By:  /s/ Douglas D. Weir         
  
   Madison Oil Company Europe
By:  /s/ Douglas D. Weir         
  
   Madison Oil France S.A.
By:  /s/ Douglas D. Weir         
  
   Madison Energy France S.C.S.
By:  /s/ Douglas D. Weir         
  
   Madison (Turkey) Inc
By:  /s/ Douglas D. Weir         
  
   Madison Oil Turkey Inc
By:  /s/ Douglas D. Weir         
  
   TOREADOR
  
Toreador Resources Corporation
By:  /s/ Douglas D. Weir      